Citation Nr: 9928297	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an initial evaluation in excess of 20 percent 
for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from October 1987 to May 1993.  

This appeal is before the Board of Veterans' Appeals (Board) 
from determinations of the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran's representative articulated 
the issue on appeal in his July 1999 statement as entitlement 
to service connection for a right knee disorder secondary to 
a service-connected left knee disability.  In this regard, 
the Board notes that the record contains a letter from the RO 
dated in March 1997, which shows that the veteran's 
substantive appeal as to this issue was found untimely.  The 
letter shows that the veteran was provided with an 
explanation of his right to appeal.  The record does not 
contain a notice of disagreement as to this issue.  Hence, 
the issue of service connection for the right knee disorder 
is not on appeal and is not before the Board at this time.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


Following a review of the record, the Board notes that it 
sent the veteran an August 1999 letter requesting 
clarification as to whether he still desired a personal 
hearing before a Member of the Board.  The letter stated that 
if the veteran did not respond within 30 days, the Board 
would assume that he still desired a personal hearing before 
a Member of the Board at the RO.  The veteran did not 
respond.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, this case is remanded to the RO for 
the following action:

The RO should take appropriate action to 
schedule the appellant for a personal 
hearing before a Member of the Board 
sitting at the RO.  A copy of the notice 
to the appellant of the scheduling of the 
hearing should be placed in the record. 

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The purpose of 
this remand is to accord the appellant due process of law.  
The appellant need take no action until he is notified by the 
RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

